This case was fairly tried before a jury. The questions raised on the admission of testimony are elementary and simple. The court committed no error in any of its rulings which would injuriously affect defendant's case.
Just a simple charge: A whisky still located on defendant's premises near his house. His wife engaged with a man in making whisky. The defendant in about 75 yards of the still plowing. Testimony that he knew about the still and what was going on. He bought the sugar and procured the meal to make the beer and employed the man to make the whisky. It was a jury question, and we find no prejudicial error.
Let the judgment be affirmed.
Affirmed. *Page 669